DETAILED ACTION
	This Office action is in response to the RCE filed 6 April 2021.  Claims 24-42 are currently pending; claims 35-38 and 40-41 stand withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 April 2021 has been entered.
Response to Arguments
Applicant's arguments filed 6 April 2021 have been fully considered but they are not persuasive; the rejections of the claims have been modified in response to Applicant's amendments to the claims.  The amended limitations (and Applicant’s arguments regarding the amended limitations) are addressed by the modified rejections below.  
Claim Objections
Claim 39 is objected to because of the following informalities:  incorrect grammar, line 6.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 39 recites the limitation "the first layer" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, it is assumed this limitation is intended to refer to the previously recited “portion of the conductive substrate.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 24-34, 39, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0106925 A1 to Paz de Araujo et al. (hereinafter “Paz de Araujo”).
Regarding independent claim 24, Paz de Araujo discloses a method, comprising: forming a correlated electron material (CEM) film over a conductive substrate at least in part by converting a portion of the conductive substrate into the CEM film, wherein the converting the portion of the conductive substrate into the CEM film comprises oxidizing and/or oxynitridizing the portion of the conductive substrate (¶¶ 0018, 0073 - the deposited layer of metal is interpreted to read on the claimed “portion of the conductive substrate”). 
Regarding claim 25, Paz de Araujo discloses the method of claim 24, wherein the conductive substrate comprises one or more d-block elements or one or more f-block elements, or a combination thereof (¶ 0015). 
Regarding claim 26, Paz de Araujo discloses the method of claim 25, wherein the conductive substrate has an atomic concentration of at least 90% of the one or more d-block elements or the one or more f-block elements, or the combination thereof (¶ 0073). 
Regarding claim 27, Paz de Araujo discloses the method of claim 26, wherein the oxidizing and/or oxynitridizing the portion of the conductive substrate comprises oxidizing the portion of the conductive substrate (¶ 0073). 
Regarding claim 28, Paz de Araujo discloses the method of claim 27, wherein the oxidizing the portion of the conductive substrate further comprises chemically combining metal ions of the one or more d-block elements or the one or more f-block elements, or the combination thereof, of the conductive substrate with a combination of oxygen and a ligand (¶ 0073). 
Regarding claim 29, Paz de Araujo discloses the method of claim 28, wherein the ligand comprises carbonyl (CO) and wherein the chemically combining the metal ions of the conductive substrate with the combination of oxygen and CO comprises forming a metal-oxycarbide material (¶¶ 0073, 0042-43). 
Regarding claim 30, Paz de Araujo discloses the method of claim 29, wherein the metal-oxycarbide material comprises NiO:CO (¶¶ 0042-43). 
Regarding claim 31, Paz de Araujo discloses the method of claim 26, wherein the oxidizing and/or oxynitridizing the portion of the conductive substrate comprises oxynitridizing the portion of the conductive substrate (¶¶ 0073, 0042-43). 
 Regarding claim 32, Paz de Araujo discloses the method of claim 31, wherein the oxynitridizing the portion of the conductive substrate further comprises chemically combining metal ions of the one or more d-block elements or the one or more f-block elements, or the combination thereof, of the conductive substrate with a combination of nitrogen and a ligand to form a metal-oxynitride material (¶¶ 0073, 0042-43). 
Regarding claim 33, Paz de Araujo discloses the method of claim 32, wherein the metal-oxynitride material comprises NiO:NH.sub.3 (¶¶ 0042-43; Table 1). 
Regarding claim 34, Paz de Araujo (Fig. 4) discloses the method of claim 24, wherein the conductive substrate comprises a second conductive substrate 88 formed over a first conductive substrate 86, and wherein converting the portion of the conductive substrate into the CEM film comprises converting at least a portion of the second conductive substrate into the CEM film (¶¶ 0073, 0042-43). 
Regarding claim 39, Paz de Araujo discloses the method of claim 24, further comprising forming a conductive overlay 92 over the CEM film 90 (see ¶ 0045), wherein the converting the portion of the conductive substrate into the CEM film comprises oxidizing and/or oxynitridizing the at least the first layer of the conductive substrate (¶¶ 0018, 0073 - the deposited layer of metal is interpreted to read on the claimed “portion of the conductive substrate”).
Regarding claim 42, Paz de Araujo discloses the method of claim 39, wherein the conductive overlay (top electrode) comprises one or more d-block elements, one or more nitrides of the one or more d-block elements, one or more oxides of the one or more d-block elements, one or more f-block elements, one or more nitrides of the one or more f-block elements, or one or more oxides of the one or more f-block elements, or a combination thereof (¶ 0082, lines 21-28). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,217,935 B2 (hereinafter “’935”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 5 of ‘935 recite the limitations of claim 24 of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013.  The examiner can normally be reached on 10-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CANDICE Y. CHAN
Examiner
Art Unit 2813
5 June 2021



/LAURA M MENZ/Primary Examiner, Art Unit 2813